DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 and 16-18 are allowable. The restriction requirement between Inventions I and III , as set forth in the Office action mailed on 3/19/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/19/21 is withdrawn.  Claims 12-15, directed to a mode splitter, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 7-9 and 12-18 are allowed.

Re. Claims 7-9 and 12-15, the prior art does not disclose or reasonably suggest a device or system as required by the claims, specifically wherein the waveguide comprises a first periodically modulated sidewall and a second periodically modulated sidewall, wherein modulation of the first periodically modulated sidewall and the second periodically modulated sidewall are out of phase with one another such that a transverse cross-sectional profile of the waveguide has a constant height and width along a length of the waveguide.
The most applicable prior art, Okayama (US 9,823,418 B2), discussed in the Office Action mailed 10/8/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Okayama discloses the waveguide 3 comprises a first periodically modulated sidewall L and a second periodically modulated sidewall R, wherein modulation of the first periodically modulated sidewall and the second periodically modulated sidewall are out of phase with one another such that a width of a transverse cross-section 3C of the waveguide 3 is constant along a length of the waveguide 3 (Figs 1A-1B; [0039]-[0041], [0046]-[0049]). However, Okayama fails to disclose or reasonably suggest an arrangement wherein modulation of the first periodically modulated sidewall and the second periodically modulated sidewall are out of phase with one another such that a transverse cross-section profile of the waveguide 3 has a constant height and width along a length of the waveguide 3.

Re. Claims 16-18, the prior art does not disclose or reasonably suggest a system as required by the claims, specifically wherein the waveguide comprises a first modulated sidewall and a second modulated sidewall, wherein the first modulated sidewall is out of phase with the second modulated sidewall such that a transverse cross- sectional profile of the waveguide has a constant height and width along a length of the waveguide.
The most applicable prior art, Okayama (US 9,823,418 B2), discussed in the Office Action mailed 10/8/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Okayama discloses the waveguide comprises a first modulated sidewall and a second modulated sidewall, wherein the first modulated sidewall is out of phase with the second modulated sidewall (Figs 2A, 2C, and 3A-3B; [0055]-[0056], [0075]). However, Okayama fails to disclose or reasonably suggest an arrangement wherein modulation of the first modulated sidewall and the second modulated sidewall are out of phase with one another such that a transverse cross-section profile of the waveguide 3 has a constant height and width along a length of the waveguide 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        12/14/21